Citation Nr: 0600248	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  00-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, claimed as 
secondary to service-connected rhinitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), that, in pertinent part, denied 
service connection for tinnitus.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  

In November 2004, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  Appellant 
submitted additional evidence in support of his then-pending 
claims with a waiver of RO review.  

In February 2005, the Board issued a decision, that, in 
pertinent part, remanded the issue of service connection for 
tinnitus to the RO for additional development.  In September 
2005, upon completion of the development, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  


FINDINGS OF FACT

1.  Tinnitus was not shown during service, was first shown 
many years after service, and is most likely related to the 
veteran's bilateral hearing loss.   

2.  The probative evidence does not show that tinnitus is due 
to or aggravated by a service-connected disability.  




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a October 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing a relationship between a current 
disability and an injury, event, or disease in service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for tinnitus 
through the VA medical center.  The RO has assisted the 
veteran and obtained those records.  In addition, the veteran 
was afforded a VA examination in connection with the claim.  
Finally, the veteran was afforded an opportunity to set forth 
his contentions during the hearing before the undersigned in 
November 2004.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this matter, the veteran contends that current tinnitus is 
due to or aggravated by his service-connected rhinitis.  He 
testified at the hearing in November 2004 that he first 
experienced tinnitus in 1971 during treatment for rhinitis.  
He stated that he had recurrent tinnitus since such time.  

Despite the veteran's contentions that he did not demonstrate 
tinnitus until several years following service, the Board has 
nevertheless reviewed the veteran's service medical records 
for any evidence that tinnitus was incurred during service.  
Unfortunately, the service medical records do not contain 
complaints or clinical findings for tinnitus.  Moreover, the 
claims file does not contain evidence linking current 
tinnitus to the veteran's active duty military service.  As 
such, service connection for tinnitus, on a direct basis, is 
not warranted.  

Turning to the question of the relationship between tinnitus 
and the veteran's service-connected allergic rhinitis, the 
Board notes that a March 1972 VA clinical record noted the 
veteran's complaints of tinnitus.  The record noted a history 
of tinnitus, described as a high frequency whistle in the 
left ear since July 1971.  The report further noted that the 
veteran began a series of subcutaneous allergy shots in the 
summer of 1971.  A March 1972 audiogram revealed a very 
severe loss of hearing acuity of high frequencies in the left 
ear.  The right ear also showed a loss of high frequency 
acuity.  The reports, however, do not link tinnitus as a 
symptom of rhinitis, indicate that tinnitus was caused by 
allergy shots, or otherwise relate tinnitus to the veteran's 
service-connected rhinitis.  

The Board has also reviewed the veteran's VA outpatient 
treatment records.  Those records show treatment for 
rhinitis, but again, do not link the condition to the 
veteran's tinnitus.  

VA examinations of the veteran's service-connected rhinitis 
in August 1998 and March 1999 did not note any complaints of 
tinnitus.  

Finally, in August 2005, the veteran was afforded a VA 
examination.  Following an audiologic examination, the 
examiner opined that the veteran's tinnitus was most likely 
related to his hearing loss and that it was less likely that 
such was due to or aggravated by his service-connected 
rhinitis.  The examiner noted that the audiometric data was 
consistent with noise-induced hearing loss and tinnitus.  

Accordingly, in this matter, the preponderance of the 
evidence is against a finding that the veteran's tinnitus is 
due to or aggravated by his service-connected rhinitis.  
While there is evidence of a temporal relationship between 
tinnitus and treatment for rhinitis, there is no competent 
evidence otherwise linking the two seemingly unrelated 
events.  

Finally, the Board has considered the veteran's testimony, as 
well as statements in the records, whereby he links recurrent 
tinnitus to his service-connected allergic rhinitis.  The 
Board in no way questions the veteran's belief that there is 
a relationship between the two disabilities.  The Board 
notes, however, as a laymen without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  While a layman such 
as the veteran can certainly testify about his in-service 
experiences and current symptoms, he is not competent to 
diagnose himself as having a tinnitus disability or offer an 
opinion linking a current disability to another service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for tinnitus is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


